Citation Nr: 0308116	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
left hairline scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from November 1995 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from November 1960 to 
November 1963 and from February 1964 to February 1970. 

The veteran was granted service connection for headaches in a 
November 1995 rating decision and was awarded a 10 percent 
disability rating.  In a February 1996 rating decision, the 
10 percent disability rating was confirmed and continued.  
The veteran disagreed with the November 1995 and February 
1996 rating decisions and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 1996.  

In December 1999, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued the 10 percent 
rating.  

The issue of entitlement to an increased rating for a left 
hairline scar, currently evaluated as 10 percent disabling, 
will be addressed in the remand portion of this decision.  
The procedural history of that issue will be set forth below.


Other issues

In addition to remanding the issue listed above, its December 
1999 decision the Board also remanded the issue of 
entitlement to service connection for hypertension, on appeal 
at that time.  However, in a December 2002 rating decision, 
the RO granted service connection for hypertension and 
assigned a 10 percent disability rating.  The veteran has not 
appealed that decision, and accordingly it will be addressed 
no further in this decision.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
the compensation level assigned for the disability].  

The Board notes in passing that the veteran's accredited 
representative, evidently unaware of the recent grant of 
service connection,  submitted an informal hearing 
presentation in April 2003 in which he referred to the issue 
of entitlement to service connection for hypertension.  There 
is absolutely no indication that the representative wished to 
file a NOD as to the veteran's entitlement to an increased 
disability rating for hypertension; indeed, the 
representative did not know that service connection had been 
granted.  See Allin v. Brown, 6 Vet. App. 207, 213 (1994) 
["there must be some indication . . . that  (a claimant) 
wishes to raise a particular issue].

The Board additionally observes that in a November 2002 
rating decision, the RO granted the veteran's claims for a 
total disability rating based on individual unemployability 
(TDIU) and an increased rating for his service-connected 
PTSD.  


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected headaches occur three or more times per week and 
that they last several hours to several days.  The headaches 
are not prostrating.  As a result, the veteran misses 1 or 2 
hours of work per week on average.




CONCLUSION OF LAW

The criteria for an increased disability rating for headaches 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's December 
1999 remand, by the remand itself, by the November 1995 and 
February 1996 rating decisions, by the May 1996 Statement of 
the Case (SOC), and by SSOCs in May 1998, November 1998, 
March 1999, December 2002 and January 2003 of the pertinent 
law and regulations and the need to submit additional 
evidence on his claim.  In an August 1998 letter, the RO 
described the criteria for a higher rating for headaches and 
the RO's reasoning in not awarding a higher rating.  The 
veteran was notified of specific evidence that would support 
his claim and instructed that he was responsible to submit 
such evidence.  Following the December 1999 remand, the RO 
sent a letter to the veteran requesting the names of 
treatment providers and approximate dates of treatment.

More significantly, a letter was sent to the veteran in 
December 2001 in relation to his increased rating claim for 
PTSD.  That letter specifically referenced the VCAA and 
informed the veteran as to the kind of evidence he was 
required to provide in an increased rating claim, and the 
kind of evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

After reviewing the record on appeal, the Board has concluded 
that the statutory obligation imposed by the VCAA to notify 
the veteran has been fulfilled.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.
   
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Dr. J.B.C.  
The RO requested those records in July 1995 and received them 
in September 1995.  The RO again requested records from Dr. 
J.B.C. in October 1996.  A statement was obtained from Dr. 
J.B.C. in October 1996.  In response to a request for names 
of treatment providers in December 1999, the veteran 
identified treatment from Dr. J.B.C., as well as Drs. M.S.V. 
and S.A.  The RO requested those records in January 2000.  
Dr. J.B.C. submitted a statement in February 2000.  Records 
from Dr. M.S.V. were obtained in February 2000.  In his May 
1996 VA Form 9, the veteran referred only to VA treatment 
records, VA examination reports and statements from 
acquaintances.  These have all been obtained by the RO.  
  
In response to the Board's December 1999 remand, the veteran 
underwent a VA neurological examination in August 2000, the 
results of which are reported below.  Also, in August 2000, 
the RO requested and obtained an addendum from the examiner 
to ensure that the claims file had been reviewed and to 
clarify the findings.  That was accomplished.  

The veteran specifically contended in June 1998 that a March 
1998 medical opinion of a VA examiner was inadequate.  He 
pointed to a lack of rationale for the opinion, as well as 
lack of support from citations from appropriate medical 
literature or any discussion of the positive evidence.  
However, the Board finds that the March 1998 opinion, 
rendered by the same examiner who conducted a May 1997 
examination of the veteran, reflects a familiarity with and 
discussion of the veteran's clinical history and present 
complaints, as well as with the results of the prior 
examination.  Further, the examiner made specific findings 
which were pertinent to the criteria under the diagnostic 
code used to evaluate the veteran.  The Board can find 
nothing to indicate that the underlying examination was 
cursory or that the examiner did not give adequate attention 
to the veteran's complaints.  Indeed, the veteran stated that 
the examiner was well aware of his complaints, but still 
found that his symptoms were not the equivalent of 
prostrating attacks.  

That the examiner's findings do not support the veteran's 
complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board rejects the veteran's 
contention. 

In any event, as noted above the veteran was subsequently 
evaluated in August 2000.  He did not contend that the August 
2000 examination was inadequate and the Board does not so 
find.  While the original August 2000 examination report did 
not state whether the examiner had reviewed the claims file, 
an August 2000 addendum shows a file review and reiteration 
of the previous findings.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his May 1996 VA Form 9 
that he did not want a BVA hearing, and he did not request a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to an increased rating for service connected 
headaches, currently evaluated as 10 percent disabling.

The veteran is seeking a higher disability rating for his 
service-connected headaches.  His disability is currently 
assigned a 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002) [migraines].



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Specific schedular criteria will be 
discussed below.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  See also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
criteria do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating]. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran essentially contends that his headaches are more 
severe than is contemplated by the currently assigned 10 
percent rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected headaches under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100 (2002).  Diagnostic Code 8199 is 
used to identify miscellaneous disabilities that are not 
specifically listed in the Schedule for Rating Disabilities 
(Schedule), but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  
Diagnostic Code 8100 is used to rate migraine headaches, and 
is the only diagnostic code which specifically applies to a 
headache disorder as such.  Cf. Diagnostic Codes 8045, 9304.  
 
The veteran has been diagnosed with mixed tension and 
vascular headaches and with migraines.  A November 2001 CT 
scan of the veteran's head was unremarkable.  The veteran has 
also reported symptoms of photophobia, nausea and vomiting.  
Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  The veteran has suggested no other diagnostic code 
and the Board cannot identify a diagnostic code that would be 
more appropriate to the veteran's diagnosed disability and 
his claimed symptoms.  Therefore, the Board will evaluate the 
veteran's service-connected headaches under Diagnostic Code 
8100.

Schedular rating

Under Diagnostic Code 8100, the following levels of 
disability are included.

50 % with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % with characteristic prostrating attacks occurring 
on an average of once per month over the last several 
months;

10 % with characteristic prostrating attacks averaging 
one in two months over the last several months;

0 % with less frequent attacks. 

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The veteran's service-connected headaches are currently 
evaluated as 10 percent disabling under the criteria of 
Diagnostic Code 8100.  As explained above, Diagnostic Code 
8100 rates primarily on the basis of the frequency and 
severity of headaches.  

Frequency of the veteran's headaches is not at issue.  The 
evidence in this respect has been consistent.  An August 1983 
treatment note shows that the veteran had occipital headaches 
3 times per week.  During a May 1997 VA examination, the 
veteran complained of headaches occurring on an average of 3 
times per week. The veteran's wife stated in August 1998 that 
the veteran's headaches occur at least 3 times a week.  
During an August 2000 VA neurological examination, the 
veteran stated that his headaches would occur 3 times per 
week.  The veteran could not describe any difference in 
frequency, intensity or circumstances of headaches between 
1997 and August 2000.  

The determination of the veteran's claim therefore turns on 
the severity of the veteran's headaches.  

In the May 1997 VA examination report, the veteran stated 
that his headaches begin with a spasm of the posterior neck 
muscles, which were stated to become hard, contracted and 
painful.  The veteran experienced vomiting associated with 
these headaches, approximately once per week.  He also 
experienced photophobia associated with the headaches.  The 
veteran did state that he will sometimes leave work early or 
will sometimes lie down in a quiet dark place.  He reported 
losing about an hour or two of work every week because of his 
service-connected headaches.  [Similarly, the veteran's wife 
stated in August 1998 that at least twice a week the veteran 
came home from work one to two hours early because of 
headaches.]  The VA examiner was asked in March 1998 to 
address whether the veteran's headaches were the equivalent 
of prostrating attacks.  He stated that they were not.  

During the August 2000 VA neurological disorders examination, 
the veteran described recurrent headaches, which affect the 
back of his head and eyes.  These were said to be associated 
with stiffness in the neck and vomiting.  He was reportedly 
able to drive while the headaches occurred, and he was 
otherwise alert and oriented.    

The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board finds it particularly significant 
that the May 1997 VA examiner specifically found that the 
veteran's headaches were not prostrating.  The Board finds 
that the other evidence of record appears to be consistent 
with this finding.  Although it is clear that the veteran's 
headaches cause him problems, the medical evidence and the 
veteran's own statements indicate that they are not 
prostrating.  For example, although the veteran may have to 
come home from work on occasion because of the headaches, he 
is able to drive himself home.

The veteran's representative in the December 1997 VA Form 646 
pointed to a March 1993 VA examination report as supportive 
of a finding of prostrating attacks.  However, the March 1993 
examination report in fact does not describe the veteran's 
attacks as prostrating.  The examiner stated that the veteran 
is able to go about his usual activities of daily living and 
does not miss work, but if he is away from work or home, he 
will try to relax in a dark quiet room.  The Board has 
considered this evidence, and finds that it is not consistent 
with prostrating attacks, but is consistent with the 
remainder of the evidence of record.

The Board is of course cognizant of 38 C.F.R. § 4.21 and 
Mauerhan, discussed in the law and regulations section of its 
decision, above.  The question becomes: notwithstanding a 
lack of prostrating headaches, does the veteran's service-
connected disability cause impairment of function which would 
enable the Board to assign a 30 percent or higher rating? 

As noted above, disability ratings are assigned based on 
impairment in earning capacity caused thereby.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  In this case, the evidence indicates that 
 the veteran loses one or two hours from work weekly due to 
his service-connected headaches.  Two hours is 5 percent of a 
40 hour workweek.  
It appears that he is generally able to continue with his 
activities when afflicted with headaches.  Such level of 
impairment approximates the assignment of a 10 percent 
disability rating.  See 38 C.F.R. § 4.7 (2002).   

The Board accordingly finds that the preponderance of the 
evidence is the assignment of a disability rating higher than 
the currently assigned 10 percent for the veteran's service-
connected headaches.

Extraschedular rating

In the November 1998 SSOC, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected headaches.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See VAOPGCPREC 6-96.

Ordinarily, the VA rating schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence shows that the veteran misses one or two hours 
of work per week on average as a result of his headaches, 
which as discussed above is a factor in the assignment of the 
10 percent schedular disability rating.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
veteran has not indicated, nor has he presented evidence to 
support the premise, that his service connected headaches 
result in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Indeed, 
there is no evidence of any hospitalization for headaches.  
There is no evidence of an extraordinary clinical picture, 
such as repeated surgery.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected headaches do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected headaches.  The benefit 
sought on appeal is accordingly denied.


ORDER

The criteria for a 30 percent or higher rating not having 
been met, the veteran's claim of entitlement to an increased 
rating for his service-connected headaches is denied.


REMAND

2.  Entitlement to an increased rating for a left hairline 
scar, currently evaluated as 10 percent disabling.

Factual background

The Board granted service connection for a left hairline scar 
in March 1985.  In a May 1985 rating decision, the RO awarded 
a noncompensable disability rating.  The veteran disagreed 
with the May 1985 rating decision in July 1985.  
Subsequently, in an August 1985 rating decision, the RO 
increased the rating assigned to the veteran's left hairline 
scar to 10 percent.  The record does not reflect that a SOC 
was issued by the RO or that the veteran indicated a desire 
to terminate his appeal.  

Analysis

When a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, a pending 
appeal as to that issue is not abrogated.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The assigned diagnostic code, 
38 C.F.R. § 4.118, Diagnostic Code 7800, potentially allows 
for the assignment of a 50 percent rating for a disfiguring 
scar of the head.   

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a NOD is filed, but an SOC 
has not been issued, the Board must remand the claim to the 
RO to direct that an SOC be issued.  The issue of entitlement 
to an increased rating for a left hairline scar is therefore 
REMANDED for the following action:

The RO contact the veteran through his 
representative an ascertain whether he 
still wishes to pursue the issue of 
entitlement to an increased rating for 
the service-connected left hairline scar.  
If the veteran responds in the 
affirmative, the RO should issue a SOC 
pertaining to that issue, keeping in mind 
recent changes to the schedular criteria 
for rating skin disabilities.  The 
veteran should be provided with 
appropriate notice of his appellate 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



